Citation Nr: 1712172	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-40 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for benign paroxysmal positional vertigo (BPPV), claimed as vertigo, to include as secondary to tinnitus and Traumatic Brain Injury (TBI). 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to Posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2014 and December 2015, the Board remanded the claims for further development of the evidence.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's BPPV had its clinical onset during his period of active service.

2.  The Veteran's GERD had its onset after his period of active service and is unrelated to any incident of service, including his service-connected PTSD.


CONCLUSIONS OF LAW

1.  BPPV is presumed to have been incurred during service, and the criteria for service connection for BPPV have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).

2.  The criteria for establishing service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, compliant VCAA notice was sent to the Veteran in June and December of 2008. 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, private treatment records, and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in April 2016, the Veteran underwent VA examinations for BPPV and GERD.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results in July 2016.  Id. at 311.  

Prior to the December 2015 remand, the Veteran was afforded several VA examinations associated with his claims.  VA examinations were performed in July 2014 for the Veteran's GERD condition, September 2014 for his vestibular disorder, and May 2015 related to the Veteran's traumatic brain injury.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

To the extent that BPPV is an organic disease of the nervous system, the disorder is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but also so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A. Benign Paroxysmal Positional Vertigo

The Veteran asserts that during service he suffered the impact of a booby trap explosion.  He maintains that since the explosion he has continually experienced feelings of dizziness.  

The Veteran has a current diagnosis of BPPV.  The first element of service connection is met.

The next issue is whether an in-service injury occurred.  The record reflects that the Veteran received the Combat Infantryman Badge.  Moreover, the record includes copies of letters that he wrote recalling the explosion.  The Veteran is currently service-connected for TBI related to the booby trap explosion.  The Veteran testified in the May 2012 videoconference hearing that the explosion "knocked" him to the ground and he has experienced dizziness since that time.  Accordingly, his reported in-service dizziness and related TBI are conceded.  See 38 U.S.C.A. § 1154(b) (West 2014) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The remaining question, then, is whether the Veteran's current BPPV is related to that in-service feeling of dizziness or TBI.

The Veteran first began formally reporting feelings of dizziness in the early 2000's.  Private treatment records document a diagnosis of labyrinthitis in July 2002.  In July 2010, VA treatment records indicate that the Veteran reported experiencing vertigo for the last ten to fifteen years. 

During the May 2012 videoconference hearing, the Veteran acknowledged that he abused alcohol after separating from service and he recalled feeling "light headed" and "dizzy" during this period of alcohol abuse.  But, the Veteran contended that these symptoms of dizziness originated in service and persisted, even after he stopped drinking alcohol in the early 1990's.     

In April 2016, the Veteran was afforded a VA examination pertaining to his vertigo condition, and the examiner issued an opinion in July 2016.  The examiner addressed the Veteran's contention that his vertigo is a result of his TBI.  While a TBI may cause displacement of the otoconia, which may result in BPPV, the examiner noted that symptoms of a BPPV would manifest within a few months of the TBI.  In the Veteran's case, the examiner explained that the Veteran's report of dizziness immediately following the explosion was consistent with immediate post-concussion symptoms, but the examiner found that those symptoms resolved.  To support this finding, the examiner noted that the Veteran was able to return to his duties a day after the explosion and the "Veteran was released from service with no report of dizziness episodes on his separation paperwork."  Accordingly, the examiner concluded that BPPV did not develop as a result of the TBI. 

In addition, the examiner acknowledged the Veteran's reports of lightheadedness after service.  However, the examiner attributed this symptom to his abuse of alcohol.  The examiner explained that the Veteran's current symptoms of BPPV began in the 1990's, after the Veteran stopped drinking.  Ultimately, the examiner opined that "[i]t is less likely than not the Benign Paroxysmal Positional Vertigo had its onset during service or was caused by or otherwise related to any event in service."  

Following review of the whole record, there is adequate evidence to support a finding that the Veteran's in-service feelings of dizziness are related his current BPPV. 

First, the Veteran is competent to report on his history of dizziness, as this is a symptom capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Thus, the Veteran's reports of such symptoms originating in service and persisting since separation are competent.  

Next, the July 2016 medical opinon also provides competent evidence to support a relationship between the Veteran's current diagnosis and his in-service reports of dizziness.  The examiner noted that symptoms of BPPV began in the 1990's and early 2000's.  Further, the examiner distinguished between symptoms of lightheadedness, which she attributed to alcohol use, and dizziness, which she attributed to BPPV.  While the examiner opined that the Veteran's BPPV is less likely related to service, she incorrectly based her opinion on the absence of in-service symptoms of BBPV.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").

The Veteran has been somewhat inconsistent in reporting the history of his current symptoms, and this inconsistency affects the credibility of his reports.  As noted above, the Veteran presented testimony before the Board indicating that he has experienced feelings of dizziness since the booby trap explosion.  But the Veteran reported in December 2008 that he began to experience vertigo only ten to fifteen years prior.  As stated above, the Board accepts the Veteran's reports of dizziness in service as true.  See 38 U.S.C.A. § 1154(b) (West 2014).  In addition, the Board finds it feasible that the Veteran may have overlooked the significance of or the longstanding nature of his dizziness during the period he was drinking heavily, thus accounting for some of the inconsistency regarding his reports of the approximate date of onset of the dizziness.  The Board does find the examiner's distinction of symptoms of lightheadedness and dizziness to be highly probative.  However, in light of the fact that the July 2016 examiner opined that dizziness is a symptom of the Veteran's current BPPV, the Veteran testified that he has continually experienced dizziness since service, and treatment records document a history of vertigo since 2008, the Board resolves any doubt in the Veteran's favor. 

Therefore, the Board finds that the Veteran's current vertigo was incurred in service, has been continuously symptomatic since its onset, and service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





B.  GERD

The Veteran asserts that his GERD is related to stomach pain and complications that he experienced in service.  Alternatively, the Veteran contends that his PTSD or hypertension caused or aggravated his GERD. 

A current diagnosis has been established; thus, the remaining question before the Board is whether the Veteran's GERD arose in service or is otherwise related to service or a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Review of the Veteran's service personnel records, service treatment records, and post-service lay statements reveal that the Veteran suffered from a number of stomach complications, including stomach cramps and diarrhea during and after service.  The record includes the Veteran's in-service letters, documenting complaints of bad drinking water.  In one letter dated May 12, 1968, the Veteran complained that the drinking water tasted like a "swimming pool."  Also, he noted that local rivers or rice-paddy fields may be a source of the company's drinking water.  In another letter dated May 30, 1968, the Veteran wrote that he, as well as 40 percent of the rest of the company, suffered from either malaria or amoebic dysentery due to bad drinking water. Service treatment records dated November 11, 1968 also recorded the Veteran's reports of diarrhea and cramping.  The Veteran's separation medical examination did not reveal any complaints of ingestion or stomach problems.  

Turning, then, to the objective medical evidence, the competent opinions of record do not establish a causal relationship between the Veteran's service or a service-connected disability and his GERD, nor do they establish a relationship between that disability and his service-connected PTSD.

Post-service treatment records document varying diagnoses related to abdominal pain.  In December 1988, a VA intake clinician recorded the Veteran to have a history of gastritis.  The Veteran was first diagnosed with GERD in June 2001.  In March 2002, one clinician noted that the Veteran has suffered acid reflux for years.  November 2002 treatment records indicated a diagnosis of peptic ulcer disease.   

In a February 2012 letter, Dr. David Landy addressed the Veteran's medical history.  There, he stated that the Veteran has diagnoses of GERD and PTSD.  The physician further noted that "post traumatic stress disorder can exacerbate hypertension symptoms, and gastric reflux disease."

In July 2014, the Veteran was afforded a VA examination related to his GERD condition.  The examiner noted infrequent episodes of epigastric distress and indicated a diagnosis of GERD.  The examiner determined the onset of the Veteran's GERD occurred sometime between 1995 and 2001.  Ultimately, the examiner opined that the Veteran's GERD is less likely related to an event in service, citing the first recorded complaints of GERD in June 2001.  In addition, the examiner concluded that the Veteran's PTSD has not caused or aggravated the Veteran's GERD condition.  As a basis to support his opinion, the examiner explained that there is "no medical or scientific evidence to suggest that PTSD is a cause of or related to gastroesophageal reflux disease." 

In March 2016, the Veteran was afforded a second VA examination, and the examiner issued an opinion in July 2016.  The examiner diagnosed the Veteran with GERD.  However, the examiner specifically refuted previous diagnoses or references in the Veteran's medical record related to gastritis.  The examiner explained that a diagnosis of gastritis was unlikely because in order to obtain a diagnosis of gastritis the patient must undergo a panendoscopy.  The Veteran during the examination stated that he has not undergone a panendoscopy.

In regards to any relationship between the Veteran's in-service complaints and his GERD, the examiner noted that the six-day episode of viral gastroenteritis, or stomach flu, in November 1968 seemed "self-limited" because the Veteran's service treatment records did not document any new episodes after November 1968.  Also, he noted that the earliest reports of GERD are in June 2001, over thirty years after separation.  On this basis, the examiner opined that the GERD is less likely related to the Veteran's service, reasoning that Veteran could not recall the onset of his GERD and the earliest record of GERD is in June 2001.  The July 2016 examiner also opined that PTSD did not cause or aggravate the Veteran's GERD condition.  As support, the examiner explained that "to date there is no medical or scientific evidence to support PTSD as a cause or a risk factor to aggravate gastroesophageal reflux disease."      

The Board finds that the VA opinions of March 2014 and July 2016 to be highly probative and credible evidence.  In particular, the July 2016 opinion thoroughly addressed each of the Veteran's theories of entitlement and cited numerous medical publications to support his opinion.  The Board acknowledges Dr. David Landy's February 2012 letter where he noted that PTSD can exasperate GERD.  However, the letter did not address the Veteran's particular circumstances, provide any reasoning, or offer supporting material.  Accordingly, The two VA opinions are more probative than Dr. Landy's notation. 

Also, there is no competent medical opinion of record establishing a relationship between the Veteran's GERD and service or a service-connected disability.  The Veteran has contended that his GERD is related to service throughout the course of the appeal.  Although the Veteran is competent to report his in-service symptoms, such as stomach cramps and diarrhea, he has not shown that he has specialized training sufficient to diagnose medical conditions or render etiological opinions.  Thus, the Veteran's opinions as to the underlying causes of his in-service symptoms and the etiology of his current GERD, both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In short, the most probative evidence of record indicates that the Veteran's GERD did not arise during service and is not otherwise related to service or a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and it is denied.


ORDER

Service connection for benign paroxysmal positional vertigo is granted. 

Service connection for GERD is denied. 




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


